Citation Nr: 0628835	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969, including service in the Republic of Vietnam from 
October 26, 1967, to October 25, 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at an 
October 2003 RO hearing; a copy of the hearing transcript is 
associated with the claims file.  In February 2005, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.

The Board notes that the veteran's May 2006 statement, VA 
Form 21-4138, identified stressors that may support a claim 
for post-traumatic stress disorder (PTSD).  The Board 
construes the veteran's statement as a claim to reopen his 
previously denied claim for entitlement of service connection 
for PTSD.  This claim is referred to the RO for appropriate 
action.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
currently diagnosed schizophrenia to military service.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date or initial disability rating 
assigned by the RO.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue on appeal, the Board is taking action 
favorable to the veteran by granting service connection for 
schizophrenia, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); see 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for schizophrenia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where a 
veteran who served for ninety days or more during a period of 
war develops certain chronic diseases, such as psychosis, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2005).

In the present case, the veteran has submitted competent 
medical evidence of a current diagnosis of schizophrenia and 
nexus opinions linking schizophrenia to his military service.  
The veteran's induction examination shows that his mental 
health was clinically normal.  At an October 2003 RO hearing, 
the veteran's spouse testified that she noticed changes in 
the veteran after he returned from Vietnam and that his 
symptoms worsened until he finally sought regular mental 
health treatment in 1995.  The veteran also testified that he 
received treatment.  According to VA and private medical 
treatment records, the veteran has been diagnosed with 
chronic and severe schizophrenia. 

Further, the veteran submitted statements from a VA 
psychiatrist indicating a nexus between the veteran's 
schizophrenia and his service in Vietnam.  A review of the 
veteran's service personnel records reveals that the veteran 
served honorably during his one year tour of Vietnam and 
received various medals for his service.  The July 2005 VA 
examiner concurred with the veteran's treating VA 
psychiatrist's opinion and diagnosed the veteran with severe 
schizophrenia.  After reviewing the veteran's medical history 
and examining him, the VA examiner opined that "a reasonable 
doubt arises when perusing all the material present in this 
veteran's claims file" and that his opinion coincides with 
the VA psychiatrist's opinion that the veteran's 
schizophrenia was more likely than not related to the traumas 
he experienced during his service in Vietnam.

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for schizophrenia is warranted.  
Where evidence favorable to the veteran is of record, and no 
contradictory evidence has been obtained, service connection 
for schizophrenia is warranted.  38 U.S.C.A. § 5107 (West 
2002).  Thus, the veteran's claim for schizophrenia is 
granted.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


